Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species C in the reply filed on 8/11/2022 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-9, 11, 13-14 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Falkenstein (US 10,428,859).  Falkenstein discloses a fastener (40) comprising a threaded shank (46) and a head (44).  The head comprising a first recess (80) including a side surface (66, 68) defining a hexalobular shape at an angle of 0° relative to an axis and, at least two stability surfaces (104 and 106 at 62 and 62’ respectively) between two lobes of the hexalobular shape (66, 68 and 66’ 68’ as seen in Fig. 5) and at an angle (β2-90° as seen in Fig, 7) between 1° and 89° relative to the axis which is greater than the side surface and; a second recess (84) is adjacent the first recess.  The second recess defines a rectilinear shape (152-156).  There are four stability surfaces (at 62, 62’, 64 and 64’ as seen in Fig. 4).  There is further discloses a tool (10A or 10D) which engages at least 90% of both the first and second recess and the stability surface (see Figs. 10 and 29).

 Claims 1-6, 11, 13-14 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wunderlich (US 10,385,902).  Wunderlich discloses a fastener (100) comprising a threaded shank (102) and a head (104).  The head comprising a first recess (108) including a side surface defining a hexalobular shape (112) at an angle of 0° relative to an axis and, at least two stability surfaces (130) between two lobes of the hexalobular shape and at an angle shown to be between 1° and 89° relative to the axis which is also shown to be greater than the side surface and; a second recess (116) is adjacent the first recess.  There are four stability surfaces disclosed, each between two lobes of the hexalobular shape.  There is further discloses a tool (400) which is shaped to engage both the first and second recess and the stability surface.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wunderlich as applied to claim 1 above, and further in view of Chen (TW M472125 U).  Wunderlich does not disclose the second recess to have a rectilinear shape.  Chen discloses a fastener having a head with a first hexalobular recess (211) but also with an adjacent second recess (212) having a rectilinear shape.  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to provide the second recess of Wunderlich with a rectilinear shape in order for it to accommodate a second different tool as discussed in Chen.

Claims 7, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Falkenstein and/or Wunderlich in view of Chen.  Neither Falkenstein nor modified Wunderlich discusses the quantitative dimensions of the recesses.  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to make the recesses within the claimed dimensions because it is well known for fasteners to come in different sizes for different uses so, depending on the intended use the dimensions would have been an obvious matter of design choice.  The examiner takes notice that it is well known to make recesses in fastener heads with the use of a punch.  

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Falkenstein and/or Wunderlich in view of Chen as applied to claim 18 above, and further in view of Goss (US 10,731,692).  Neither Falkenstein nor modified Wunderlich discloses a tool with both a first hexalobular shape and a second rectilinear shape to engage both the first and second recesses.  Goss discloses a fastening system comprising a tool (6) with both a first hexalobular shape (16) and a second rectilinear shape (17) to engage with both first and second recesses (Fig. 1).  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to provide either Falkenstein and/or modified Wunderlich with a tool having both a first hexalobular shape and a second rectilinear shape to engage with both the first and second recesses as disclosed in Goss in order to aid in retaining and driving the screw as discussed in Goss.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677